Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 17-21, 23-27, 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Costa et al. (US Pub 2014/0229865 A1).
As to claim 15, Da Costa discloses a method for heterogeneous mesh behavior in a rendering system (Da Costa, ¶0063, “the color of a given triangle of a mesh may be stored as a parameter of the “Material” property of an object of type MESH”), the method comprising: 
loading an item asset (Da Costa, ¶0026, “The “Assets” pane 202 allows the user to select/add project assets.”); 
processing a selection of a set of vertices or polygons from an input (Da Costa, ¶0026, “The “Assets” pane 202 allows the user to select/add project assets. The “Viewport” pane 203 displays a 3-D representation of the asset currently being edited. The “Explorer” pane 204 allows a user to view the various objects belonging to the current asset, and the “Properties” pane 205 displays the properties of the selected object.” ¶0031, “biased interleaving” is used to allow editing at interactive frame rates. For example, when the user moves an object in a 3-D scene, the end-user interface provides real-time interaction with the object being moved.” ¶0037, “Using interface controls (e.g., buttons and menu items), a mouse, a keyboard, and other input devices, the user may modify various properties of the 3D object (e.g., its position, size, orientation, color, texture, etc.)” “allows the user to adjust an object's position or orientation.” ¶0073, “Geometry data refers to data that specifies the size, topology, location and orientation of geometric primitives that represent objects in a scene (e.g., a triangle is represented by 4 vectors: three specifying the position of its vertices and the fourth representing the unit vector normal to its surface)” User selects object and object contains vertices and polygons.); 
defining a set of behavior types for the selection, the behavior types defining one or more rules each comprising a scaling rule, a transform rule, or a rotation rule (Da Costa, ¶0141, “simulate the behavior of various materials and processes (e.g., high-friction granular materials, incompressible fluids, elastic structures, and plastic deformations, etc.)” ¶0138, “apply linear transformations (i.e., computationally expensive operations such as rotation, scaling, translation, etc.) to the BVHs that are actually changed.”); and 
storing an indication of the selection and the behavior types in a heterogeneous behavior index (Da Costa, ¶0135, “Interactive editing requires efficient data structures for rendering (using, e.g., the MCPT algorithm), and in particular, for computing ray-primitive intersections (i.e., the points at which rays intersect geometric primitives such as triangles, spheres, cylindric segments, etc.). A suitable data structure should enable accelerated computation of ray-primitive intersections, but also should be efficient to build and update.” ¶0136, “First, for individual geometric objects (e.g., triangle meshes, particle and fiber clusters) bounding-volume hierarchies (BVHs) of degree four are constructed. Second, from sets of BVHs {BVH1, . . . , BVHn} representing complex objects, a top-level k-d tree is constructed.” ¶0138, “When a scene is edited, only the BVHs that are changed are updated, and the top-level k-d tree is then rebuilt. Thus, it is only necessary to apply linear transformations (i.e., computationally expensive operations such as rotation, scaling, translation, etc.) to the BVHs that are actually changed.” Examiner maps accelerated data structure to behavior index.).

As to claim 17, claim 15 is incorporated and Da Costa discloses defining the set of behavior types further comprises selecting a grouping of behavior types (Da Costa, ¶0141, “simulate the behavior of various materials and processes (e.g., high-friction granular materials, incompressible fluids, elastic structures, and plastic deformations, etc.)”).

As to claim 18, claim 17 is incorporated and Da Costa discloses the grouping is defined by a material type (Da Costa, ¶0058, “updates to the “Schematic View”, which allows as inter-user editing of materials” ¶0063, “the color of a given triangle of a mesh may be stored as a parameter of the “Material” property of an object of type MESH.” ¶0141, “simulate the behavior of various materials and processes (e.g., high-friction granular materials, incompressible fluids, elastic structures, and plastic deformations, etc.)” ¶0141, “allowing the user to configure materials at interactive frame rates.”).

As to claim 19, claim 15 is incorporated and Da Costa discloses the rules comprise constraints (Da Costa, ¶0138, “apply linear transformations (i.e., computationally expensive operations such as rotation, scaling, translation, etc.) to the BVHs that are actually changed.” ¶0136, “individual geometric objects (e.g., triangle meshes, particle and fiber clusters) bounding-volume hierarchies (BVHs) of degree four are constructed. Second, from sets of BVHs {BVH1, . . . , BVHn} representing complex objects, a top-level k-d tree is constructed.” ¶0137. Bounding box suggests constraints.).

As to claim 20, claim 15 is incorporated and Da Costa discloses processing the selection of the set of vertices or polygons from the input further comprises receiving the input from an artist tools system (Da Costa, Fig, 6, ¶0055, “A user's list of favorite assets may be displayed in the Quick Assets panel 61, shown in FIG. 6, which allows users to quickly view and access their favorite assets. In some embodiments, the Quick Assets panel is a collapsible panel that the user may expand from within a project, or from within a project browsing screen. In other embodiments, the Quick Assets panel may be represented by various types of floating toolbox windows or menus that the user may show/hide as desired.”).

As to claim 21, Da Costa discloses a system to perform operations of defining heterogeneous mesh behavior for rendering, the system comprising: memory configured to store and retrieve a heterogeneous behavior index; one or more processors configured to: load an item asset; process a selection of a set of vertices or polygons from an input; define a set of behavior types for the selection, the behavior types defining one or more rules each comprising a scaling rule, a transform rule, or a (See claim 15 for detailed analysis.).

As to claim 23, claim 21 is incorporated and Da Costa discloses wherein to define the set of behavior types, one or more processors are further configured to select a grouping of behavior types (See claim 17 for detailed analysis.).

As to claim 24, claim 23 is incorporated and Da Costa discloses the grouping is defined by a material type (See claim 18 for detailed analysis.).

As to claim 25, claim 21 is incorporated and Da Costa discloses the rules comprise constraints (See claim 19 for detailed analysis.).

As to claim 26, claim 21 is incorporated and Da Costa discloses to process the selection of the set of vertices or polygons from the input, the one or more processors are further configured to receive the input from an artist tools system (See claim 20 for detailed analysis.).

As to claim 27, Da Costa discloses a computer program product comprising a non-transitory computer- readable storage medium that stores instructions that when (See claim 15 for detailed analysis.).

As to claim 29, claim 27 is incorporated and Da Costa discloses defining the set of behavior types further comprises selecting a grouping of behavior types (See claim 17 for detailed analysis.).

As to claim 30, claim 29 is incorporated and Da Costa discloses the grouping is defined by a material type (See claim 18 for detailed analysis.).

As to claim 31, claim 27 is incorporated and Da Costa discloses the rules comprise constraints (See claim 19 for detailed analysis.).

As to claim 32, claim 27 is incorporated and Da Costa discloses processing the selection of the set of vertices or polygons from the input further comprises receiving the input from an artist tools system (See claim 20 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa et al. (US Pub 2014/0229865 A1) in view of Milne et al. (US Pub 2016/0292902 A1) and Pal et al.(US Pub 2016/0321384 A1).
As to claim 16, claim 15 is incorporated and Da Costa discloses process one or more deformation instructions of one or more of the vertices or polygons from the selection of the set of vertices or polygons (Da Costa, ¶0141, “simulate the behavior of various materials and processes (e.g., high-friction granular materials, incompressible fluids, elastic structures, and plastic deformations, etc.)”); and 
Da Costa does not explicitly disclose apply the behavior types to the one or more deformation instructions with the behavior types having a priority over a conflicting deformation instruction included in the one or more deformation instructions.
Milne teaches “apply the behavior types to the one or more deformation instructions with the behavior types having a priority over a conflicting deformation instruction included in the one or more deformation instructions” (Milne, ¶0126, “At any given resolution, for example, a background lattice is defined and its cells are labeled either internal or external depending on any material overlap with an embedded deforming body. Internal cells can optionally be labeled as constrained (or Dirichlet) if the trajectories of their nodes will be specified as hard kinematic constraints. The Lamé coefficients μ and λ can be specified for each individual cell, allowing for inhomogeneous models.” Internal cells are constrained indicates a priority over any other deformation.).
Da Costa and Milne are considered to be analogous art because all pertain to imaging rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Da Costa with the features of “apply the behavior (Milne, abstract).
In addition, examiner would provide another reference Pal to teaches “apply the behavior types to the one or more deformation instructions with the behavior types having a priority over a conflicting deformation instruction included in the one or more deformation instructions” (Pal, ¶0175, “By using the one dimensional analog of the problem, the non-linear thermal behavior is constricted to the region {right arrow over (r)}={right arrow over (r)}q+{right arrow over (v)}t+4rlaser{right arrow over (r)} where {right arrow over (r)} is the superficial arbitrary radial unit vector with origin at the center of the laser spot. The present feed forward dynamic mesh methods can be followed with refinement enwrapping the region in the near neighborhood of the laser spot centered at {right arrow over (r)}={right arrow over (r)}q+{right arrow over (v)}t.” ¶0123, “A thermally non-linear, homogenous and isotropic material behavior can be assumed for the any material under processing. The powder and solidified regions can be assumed to be distinct homogenous or inhomogeneous entities.”  “thermal behavior is constricted to the region” indicates a priority over any other deformation in the region.)
Da Costa and Pal are considered to be analogous art because all pertain to object modeling. It would have been obvious before the effective filing date of the claimed (Pal, ¶0002).

As to claim 22, claim 21 is incorporated and the combination of Da Costa, Milne and Pal discloses the one or more processors are further configured to: process one or more deformation instructions of one or more of the vertices or polygons from the selection of the set of vertices or polygons; and apply the behavior types to the one or more deformation instructions with the behavior types having a priority over a conflicting deformation instruction included in the one or more deformation instructions (See claim 16 for detailed analysis.).

As to claim 28, claim 27 is incorporated and the combination of Da Costa, Milne and Pal discloses the operations further comprise: processing one or more deformation instructions of one or more of the vertices or polygons from the selection of the set of vertices or polygons; and applying the behavior types to the one or more deformation (See claim 16 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/YU CHEN/Primary Examiner, Art Unit 2613